Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present application, the phrases “deformation means” in claim 2, “right and left deformation means for respectively deforming end sides” in claim 4 and “crowning regulation means for pressing a lower portion” in claim 5 are interpreted under 112(f) as means plus function limitations with the corresponding structure in the disclosure and functional equivalents.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “deforming at least one of end sides of upper portions of the first right and left slits of the lower table” which renders the claim indefinite because it is not clear if the upper portion is part of the slit or the lower table and which end sides of the upper portions are being deformed.  For the purposes of examination, this phrase will be interpreted as the first right and left slits defining upper and lower portions in the lower table at the locations of the slits and the step includes deforming an end side of the lower table upper portion at the right or left slit.  Claims 2 and 3 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 2, the claim recites “the upper table comprises deformation means between the upper portions and lower portions of the first slits” which renders the claim indefinite because the first slits are located in the lower table.  For the purposes of examination, this phrase will be interpreted as the lower table comprises deformation means between the upper portions and lower portions.
Regarding claim 4, the claim recites a “press brake to be used in the crowning method as recited in claim 1” and then recites “an upper table and a lower table” and “first right and left slits” which renders the claim indefinite because it is not clear if these are the upper and lower table and first right 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,401,512 B1 to Gascoin.
Regarding claim 1, Gascoin teaches a crowning method applied to a press brake (Abstract) comprising 
an upper table 1 and a lower table 2 as being vertically opposed to each other (Col. 3, Lns. 8-14; Figs. 1-2) and comprising 
a first right slit 3B and a first left slit 3A respectively opened in right and left directions on right and left sides of the lower table 2 (Fig. 1; Col. 3, Lns. 21-40), the crowning method comprising: 
deforming at least one of end sides of upper portions of the first right and left slits of the lower table upward to carry out a crowning regulation (Figs. 1-2; Col. 4, Lns. 37-47; actuators 6A+B are controlled to deform the top wall portions 31A+B of the lower table to carry out a crowning regulation).
Regarding claim 2, Gascoin teaches the crowning method as recited in claim 1 (Abstract), wherein the lower table comprises deformation means 6A+B between the upper portions 31A+B and the lower portions 32A+B of the first slits 3A+B, the crowning method further comprising: 
causing a deformation in the upper portions upward or downward by means of the deformation means (Figs. 1-2; Col. 4, Lns. 37-47).
Regarding claim 4, Gascoin teaches a press brake to be used in the crowning method as recited in claim 1 (Abstract), comprising: 
an upper table 1 and a lower table 2 vertically opposed to each other  (Col. 3, Lns. 8-14; Figs. 1-2); 
first right 3B and left 3A slits respectively opened in right and left directions on both right and left sides of the lower table 2 (Fig. 1; Col. 3, Lns. 21-40); and 
right 6B and left 6A deformation means respectively provided between crowning regulation sections of upper portions of the first right 3B and left slits 3A and fixed sections of the lower portions (Figs. 1 and 2; Col. 3, Lns. 54-65), the deformation Page 2 of 5means for respectively deforming end sides of the crowning regulation sections upward relative to the fixed sections (Figs. 1-2; Col. 4, Lns. 37-47 and Col. 5, Lns. 1-8; actuators 6A+B are controlled to deform the top wall portions 31A+B of the lower table to carry out a crowning regulation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gascoin in view of WO 01/43896 A1 to Theis.
Regarding claim 3, Gascoin teaches the crowning method as recited in claim 1 (Abstract).
Gascoin fails to explicitly teach wherein the upper table comprises a second slit in right and left directions, the crowning method further comprising: pressing a lower portion of the second slit downward relative to an upper portion to carry out a crowning regulation of the upper table.
Theis teaches a press brake (Fig. 3) wherein the upper table comprises a second slit in right and left directions (Fig. 3 shows the right and left slits in the upper table), the crowning method further comprising: 
pressing a lower portion of the second slit downward relative to an upper portion to carry out a crowning regulation of the upper table (Fig. 3; P. 4, Lns. 19-28 and 36-50; in Fig. 3, the support elements 66 are arranged in the slits 55 in the upper table, and the support elements 66 are adjusted to change the curvature of the bending tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the press brake and crowning method of Gascoin to include the upper table slits and pressing step of Theis so that the position of the upper table could also be controlled thus allowing for a greater degree of flexibility and accuracy when crowning the press.
Regarding claim 6, Gascoin teaches the press brake as recited in claim 4 (Abstract). 
Gascoin fails to explicitly teach wherein the upper table comprises a second slit in the right and left directions, the press brake further comprising: crowning regulation means for pressing a lower portion of the second slit downward relative to an upper portion thereof to carry out a crowning regulation.
Theis teaches a press brake (Fig. 3) wherein the upper table comprises a second slit in the right and left directions (Fig. 3 shows the right and left slits in the upper table), the press brake further comprising: 
crowning regulation means 66 for pressing a lower portion of the second slit downward relative to an upper portion thereof to carry out a crowning regulation (Fig. 3; P. 4, Lns. 19-28 and 36-50; in Fig. 3, the support elements 66 are arranged in the slits 55 in the upper table, and the support elements 66 are adjusted to change the curvature of the bending tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the press brake of Gascoin to include the upper table slits and crowning regulation means of Theis so that the position of the upper table could also be controlled thus allowing for a greater degree of flexibility and accuracy when crowning the press.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2015-178131 A to Aoki teaches a press brake having a deflection correction mechanism 50, i.e., a crowning mechanism, that includes an eccentric member 63 driven by a motor 90 that pushes on an end of the lower table 9 to deform it (Figs. 1-6; Paras. [0063]-[0071]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725